UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Amendment No. 1) Under the Securities Exchange Act of 1934 Cleveland BioLabs, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 185860-10-3 (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ¨ Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 185860-10-3 1 NAMES OF REPORTING PERSONS: I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): Andrei Gudkov 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS): (a)o (b)o 3 SEC USE ONLY: 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States of America 5 SOLE VOTING POWER: NUMBER OF SHARES 6 SHARED VOTING POWER: BENEFICIALLY OWNED BY EACH 7 SOLE DISPOSITIVE POWER: REPORTING PERSON WITH: 8 SHARED DISPOSITIVE POWER: 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS): 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 5.4% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS): IN 2 Item 1(a). Name of Issuer: Cleveland BioLabs, Inc. Item 1(b). Address of Issuer's Principal Executive Offices: 73 High Street Buffalo, NY 14203 Item 2(a). Name of Person Filing: Andrei Gudkov Item 2(b). Address of Principal Business Office or, if None, Residence: 73 High Street Buffalo, NY 14203 Item 2(c). Citizenship: United States of America Item 2(d). Title of Class of Securities: Common Stock, $0.005 par value per share Item 2(e). CUSIP Number: 185860-10-3 Item 3. If this statement is filed pursuant to Rule 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: Not applicable Item 4. Ownership (a) Amount beneficially owned: 1,933,959shares (b) Percent of class: 5.4% 3 (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: 1,933,959shares (ii) shared power to vote or to direct the vote: 0 shares (iii) sole power to dispose or to direct the disposition of: 1,933,959shares (iv) shared power to dispose or to direct the disposition of: 0 shares Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following o . Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not applicable Item 8. Identification and Classification of Members of the Group Not applicable Item 9. Notice of Dissolution of Group Not applicable Item 10. Certification Not applicable 4 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: March 20, 2012 ANDREI GUDKOV /s/ Andrei Gudkov Name: Andrei Gudkov Title: Chief Scientific Officer
